        Case 1:21-cr-00119-CJN Document 40-1 Filed 08/04/21 Page 1 of 3




                                                     U.S. Department of Justice

                                                     Channing D. Phillips
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                   August 4, 2021

Clinton Broden
Broden & Mickelsen
clint@texascrimlaw.com
VIA Email

       Re:      United States v. Garret Miller
                Case No. 21-CR-119 (CJN)

Dear Counsel:

       On August 4, 2021, we provided you with additional discovery materials in this case
through USAFx.

       Summary of Materials Provided. The materials provided are Bates stamped CAP05_
000007704 to CAP05_000013043. 1 As further described in the enclosed index, the discovery
includes most of your client’s FBI file including FBI reports, TIES reports, search warrants,
photographs, CCTV, body-worn camera videos, witness interview summaries, jail call
recordings, and social media evidence.

       Manner of Production. Please be sure to download the entire folder, including all
subfolders and files contained within the subfolders exactly as it was provided immediately
upon receipt to your own storage media. These materials will be automatically deleted in 60
days.

       This production contains the following:
       • A “PDF” folder containing the discovery in searchable PDF format.


1
 Please note there were 6 compound natives produced (Facebook/zip): Native Bates
CAP05_000007928, CAP05_000008269, CAP05_000008270, CAP05_000008512,
CAP05_000008513, CAP05_000008811. Some NEF files were processed and were produced
along with their duplicate JPG files.
         Case 1:21-cr-00119-CJN Document 40-1 Filed 08/04/21 Page 2 of 3




       • A “NATIVE” folder of documents that cannot be converted to PDFs such as
       audio/video recordings. Files that could not be converted to PDF will have a
       “placeholder” in the “PDF” folder that references the native file. You will find the
       referenced file by navigating to the corresponding Bates number in the NATIVE folder.
       • An index of the production, provided in both Excel and Adobe PDF formats.

If you would like this production in load files for creating a document review database (e.g.,
Relativity) please let me know and we will provide load files.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Technical Assistance. CJA panel counsel and Assistant Federal Public Defenders with
technical discovery questions or those who are in need of assistance managing the discovery in
this case can contact Kelly Scribner (kelly_scribner@fd.org) with the Defender Services Office -
National Litigation Support Team. While Ms. Scribner is not specifically tasked with assisting
retained counsel, she is willing to talk with you about your discovery issues on a limited basis.
However, the National Litigation Support Team typically cannot support retained defense
counsel as the National Litigation Support Team is funded to assist CJA panel counsel and
Federal Public Defender offices appointed through the CJA Act.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may result from our ongoing
investigations. These materials may include, but are not limited to, surveillance video, body
worn camera footage, statements of other defendants, forensic searches of electronic devices and
social media accounts of other defendants, and citizen tips. The government is working to
develop a system that will facilitate access to these materials, when appropriate. In the
meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case. The index provides a designation for each document as Sensitive, Highly Sensitive, or
neither.

        Timing of Disclosures. I recognize the government’s discovery obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and Rule 16. I will provide timely disclosure if
any such material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will
provide information about government witnesses prior to trial and in compliance with the court’s
trial management order.

        Reciprocal Discovery. I request reciprocal discovery to the fullest extent provided by
Rule 16 of the Federal Rules of Criminal Procedure, including results or reports of any physical
or mental examinations, or scientific tests or experiments, and any expert witness summaries. I
also request that defendant(s) disclose prior statements of any witnesses defendant(s) intends to

                                                 2
         Case 1:21-cr-00119-CJN Document 40-1 Filed 08/04/21 Page 3 of 3




call to testify at any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S.
255 (1975). I request that such material be provided on the same basis upon which the
government will provide the defendant with materials relating to government witnesses.

        Notice of Defenses. Additionally, pursuant to Federal Rules of Criminal Procedure 12.1,
12.2, and 12.3, I request that defendant provide the government with the appropriate written
notice if he plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,



                                                      Elizabeth C. Kelley
                                                      Assistant United States Attorney

cc: AUSA Amanda Jawad




                                                  3
